UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-30029
                         Summary Calendar


                          MANJIT S KANG,

                                               Plaintiff-Appellant,


                              VERSUS


    STATE OF LOUISIANA, LSU DEPARTMENT OF AGRONOMY; BOARD OF
SUPERVISORS OF LOUISIANA STATE UNIVERSITY,

                                               Defendants-Appellees.




            Appeal from the United States District Court
         For the Middle District of Louisiana, Baton Rouge
                        USDC No. 98-CV-700-B
                          August 2, 2000


Before SMITH, PARKER, and DENNIS, Circuit Judges.
PER CURIAM:*

     Plaintiff Manjit S. Kang appeals a summary judgment for

defendants in his employment discrimination and retaliation suit in

which he invoked the protections of 42 U.S.C. § 2000e.    We affirm.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
     Manjit,      a    Louisiana     State       University         (“LSU”)    agronomy

professor, brought suit alleging that he was discriminated against

on the basis of his national origin (East Indian) when he was not

selected as the Department Head for the Department of Agronomy.

The district court adopted the report and recommendation of the

magistrate judge, which concluded that Kang established a prima

facie     case    of   discrimination           and   that     LSU’s        articulated

nondiscriminatory       reason     for    its    decision      --    that     is,    other

applicants were better qualified to perform the administrative

duties required in the position -- was not pretextual.                                   Kang

presented    no   evidence   that        (1)    the   reason    was    false        or   (2)

discrimination was the real reason for the employment action.                            See

Walton v. Bisco Industries, Inc., 119 F.3d 386, 370 (5th Cir.

1997). After reviewing the record, we agree that the evidence does

not support the conclusion that LSU’s articulated reason for

selecting a different candidate for the position was pretextual.

See id.

     The district court also concluded that the conduct Kang

characterizes as retaliatory does not constitute adverse employment

action under the anti-retaliation provision of federal employment

law pursuant to this court’s opinion in Mattern v. Eastman Kodak

Co., 104 F.3d 702 (5th Cir. 1997).                Kang does not challenge this

conclusion on appeal, but rather argues that Mattern was wrongly

decided.    This circuit has a longstanding rule that one panel may


                                           2
not overrule another panel, even if it disagrees with the earlier

panel’s holding. See United States v. McPhail, 119 F.3d 326, 327

(5th Cir. 1997).   We are therefore bound by Mattern.

     For the foregoing reasons, we affirm the district court’s

grant of summary judgment for defendants.

     AFFIRMED.




                                 3